 AIR CONTROL PRODUCTS OF ST. PETERSBURG, INC.413posted immediately upon receipt thereof in conspicuous places and be maintained fora period of 60 consecutive days.Reasonable steps shall be taken to insure that saidnotices are not altered,defaced,or covered by any other material.(b)Notify the Regional Director for the Fifteenth Region,in writing,within 20days from the receipt of this Intermediate Report what steps Respondent has takento comply herewith 43It is further recommended that the Board set aside the election conducted in aunit of Respondent's employees on August 10, 1961, and direct a new election at anappropriate time pursuant to the stipulation for certification upon consent election.It is further recommended that the complaint be dismissed insofar as it allegedviolations of the Act not specifically found herein.44 In the event that these Recommendations be adopted by the Board,this provisionshall be modified to read:"Notify said Regional Director,in writing,within 10 days fromthe date of this Order,what steps the Respondent has taken to comply herewith."APPENDIXNOTICETO ALLEMPLOYEESPursuant to the Recommendations of a Trial Examiner of the National LaborRelations Board,and inorderto effectuate the policies of the National Labor Rela-tionsAct, you arenotified that:WE WILL NOTinterrogate employees in a manner constituting interference,restraint,or coercion;instructor solicit employees to get otheremployees tovote againstLodge635, International AssociationofMachinists,AFL-CIO,and International Brotherhood of Boilermakers,IronShipbuilders,Blacksmiths,Forgers, andHelpers; threaten employees with loss of their jobs,curtailment ofbenefits, orother reprisalon account of their union activities;promise employeesbenefits to influencetheirvote in a Board election or their union sympathies oractivities;or create an impression among the employees that their union ac-tivities are under surveillance.WE WILL NOT in any othermanner interferewith, restrain,or coerce our em-ployees in the exercise of their rights guaranteed in Section7 of the Act.HENDRIXMANUFACTURING COMPANY, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnoticemust remain postedfor 60 days from the datehereof, and must not bealtered, defaced,or covered by any othermaterial.Employees may communicatedirectlywith the Board's Regional Office, T6024Federal Building(Loyola), 701 Loyola Avenue,New Orleans,Louisiana,TelephoneNumber 529-2411, if theyhave any question concerning this notice or compliancewith its provisions.Air Control Products of St. Petersburg,Inc.andTeamsters,Chauffeurs,Helpers, Local Union#79, International Brother-hood of Teamsters,Chauffeurs,Warehousemen&Helpers ofAmerica.Case No. 1t-CA-9336.October 24, 1962DECISION AND ORDEROn July 16, 1962, Trial Examiner John P. von Rohr issued hisIntermediate Report in the above-entitled case, finding that theRespondent had engaged in and was engaging in an unfair laborpractice violative of Section 8 (a) (5) and (1) of the Act and recom-mending that it cease and desist therefrom and take certain affirma-tive action, as set forth in the attached Intermediate Report. There-139 NLRB No. 29. 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDafter, the Respondent filed exceptions to the Intermediate Report andtt supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicialerror wascommitted.Therulings are hereby affirmed.The Board has considered the entirerecord in this case, including the Intermediate Report, and the excep-tions and brief, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.ORDERThe Board adopts the Recommended Order of the Trial Examiner.'IThe penultimate sentence in the notice is amended to read "60 consecutive days fromthe date of posting" instead of "60 days from the date hereof."INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon a charge duly filed on April 17, 1962, the General Counsel for the NationalLabor Relations Board, for the Regional Director for the Twelfth Region(Tampa,Florida), issued a complaint on April 25,1962, against Air Control Products ofSt.Petersburg,Inc.,'herein called the Respondent,alleging that it had engagedin certain unfair labor practices affecting commerce within the meaning of Section8(a)(1) and(5) of the National Labor Relations Act, as amended,61 Stat. 136,herein called the Act.The Respondent filed an answer in which it denied theallegations of unlawful conduct alleged in the complaint.Pursuant to notice,a hearing was held in Tampa,Florida, on May 28, 1962,before Trial Examiner John P. von Rohr.All parties were represented by counseland were afforded full opportunity to adduce evidence,to examine and cross-examine witnesses,and to file briefs.Upon the entire record in this case, I hereby make the following:FINDINGS OF FACT AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTAir ControlProducts of St.Petersburg, Inc., is a Florida corporation with itssole officer and place of business located in St.Petersburg,Florida, where it is en-gaged in the fabrication and sale of windows, shower and tub enclosures,kitchencabinets,and related products.Respondent is one of severalowned subsidiarycompaniesof Air ControlProducts,Inc.,whose main office and plant is located in Miami, Florida, where many of theproductssold by theRespondent are manufactured.Payroll recordsof Respondentare maintained in Miami, andthe paychecksare issued therefrom.Generalcompanypolicy, including labor relations,are establishedby Air ControlProducts, Inc.,for its subsidiaryorganizations,including the Respondent.During the last calendaryear Air ControlProducts,Inc., has received goods andmaterials valued in excess of$50,000 which were shippedto its plant in Miami,Florida, directlyfromoutside the State ofFloridaDuring thesameperiod, AirControl Products,Inc., shipped products and goods valued in excess of$50,000from its plant in Miami to points and places outsideof Florida.'The complaint was amended at the hearing to show this as being the correct name ofthe Respondent CompanyTo the extent that the formal documents In the representationproceeding herein refer to the Company as Air Control Products,Inc , of St. Petersburg,said formal documents are hereby amended accordingly AIR CONTROL PRODUCTS OF ST. PETERSBURG, INC.415I find that the Respondent is and has been engaged in commerce within themeaningof Section 2(6) and (7) of the Act.II.THELABOR ORGANIZATION INVOLVEDTeamsters, Chauffeurs, Helpers, Local Union #79, International Brotherhood ofTeamsters, Chauffeurs,Warehousemen & Helpers of America, hereinafter calledthe Union, is a labor organization within themeaningof Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESOn March 14, 1962, the Board in Case No. 12-RC-1 157,2 on the basis of a Board-directed election,3 duly conducted on August 10, 1961, certified the Union, whichwas the Petitioner in said proceeding, as the exclusive bargaining representative ofthe Respondent's employees in the unit described in the Recommended Order below.By telegram dated March 21, 1962, the Union requested the Respondent to bargainwith it as the exclusive representative of the employees in the unit found appropriateand asked for a meeting for this purpose at an early date. By letter dated March 28,1962, Respondent's attorney notified the Union that Respondent would decline tomeet and bargain with it on the ground that the Board's certification was invalid.The basis for the instant proceeding arises from Respondent's apparent purpose totest the validity of the said certification.The substance of Respondent's attack upon the Board certification is premisedupon its claims that (1) the Board erroneously included installers, whom it contendsare independent contractors, in the appropriate unit; (2) that an alleged supervisorparticipated in the obtaining of the Union's showing of interest; and (3) that itwas denied due process when not granted a continuance in the representationhearing.All of these matters have been raised and/or litigated at various stagesof the representation proceeding.All have been considered by the Board and havebeen decided adversely to the Respondent.No testimony was taken at the hearing in the instant proceeding, there beingno contention by the Respondent that it had newly discovered evidence or evidencewhich was not available to it at the representation stageAs to the matters indispute, it is well settled that I am bound by the Board's ruling in the representa-tion proceeding and the ensuing certification?On the basis thereof, it is foundand concluded that the Union was duly designated as collective-bargaining repre-sentative by a majority of the employees in the unit, and, in accordance with thecertification, is the exclusive collective-bargaining representative of all the employeesin the unit in question, within the meaning of Section 8(a) of the Act.Hence, by refusing to bargain with the Union so certified, I find that Respondenthas engaged in and is engaging in an unfair labor practice within the meaning ofSection 8(a)(5), and, derivatively, of Section 8(a)(1) thereof.RECOMMENDED ORDEROn the basis of the foregoing and upon the entire record in this and the representa-tion proceeding, I, pursuant to Section 10(c) of the Act, hereby recommend thatthe Respondent, Air Control Products of St. Petersburg, Inc., its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with Teamsters, Chauffeurs, Helpers, LocalUnion #79, International Brotherhood of Teamsters, Chauffeurs, Warehousemen &Helpers of America, as the duly certified exclusive bargaining representative ofits employees in the following unit:All employees of Air Control Products of St. Petersburg, Inc., in its St.Petersburg, Florida, plant, including installers, formica workers, productionemployees, plant clerical employees, truckdrivers, and warehousemen, exclud-ing office clerical employees, salesmen, guards, and supervisors as defined inthe Act.2 This case was consolidated with Case No. 12-RC-1156'A Decision and Direction of Election in Cases Nos 12-RC-1156 and 12-RC-1157 wasIssued by the Board on July 12, 1961 [132 NLRB 114]/Pittsburgh PlateGlassCompany v N L R B.,313 U S. 146, 157-158;N L R B vWest Kentucky Coal Company,152 F 2d 198, 200-201 (C A. 6), cert denied 328 U S 866;Esquire, Inc (Coronet Instiuctional Films Division),109 NLRB 530, 539. 416DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) In any like or related manner interfering with, restraining, or coercing itsemployees in the exercise of the right to bargain collectively through said Union,or any other labor organization of their own choosing.2,Take the following affirmative action which it is found will effectuate the policiesof the Act:(a)Upon request, bargain collectively with the said certified Union as the exclu-sive representative of the employees in the appropriate unit described above, withrespect to rates of pay, wages, hours of employment, and other conditions of em-ployment, and, if an agreement is reached, embody said agreement in a signedcontract.(b) Post at its plant in St. Petersburg, Florida, copies of the attached noticemarked "Appendix." 5Copies of the said notice, to be furnished by the RegionalDirector for the Twelfth Region, shall, after being duly signed by the Respondent'srepresentative, be posted by it immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be takenby the Respondent to insure that said notices are not altered, defaced, or coveredby any other material.(c)Notify the said Regional Director, in writing, within 20 days of the receiptof this Recommended Order, what steps it has taken to comply therewith 6e In the event that this Recommended Order be adopted by the Board, the words "A De-cision and Order" shall be substituted for the words "The Recommended Order of a TrialExaminer" in the notice In the further event that the Board's Order be enforced by adecree of a United States Court of Appeals, the words "Pursuant to a Decree of theUnited States Court of Appeals, Enforcing an Order" shall be substituted for the words"Pursuant to a Decision and Order."° In the event that this Recommended Order be adopted by the Board, this provisionshall be modifiedto read: "Notifysaid RegionalDirector, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the Labor ManagementRelations Act, we hereby notify our employees that'WE WILL bargain collectively, upon request, with Teamsters, Chauffeurs,Helpers, Local Union #79, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen & Helpers of America, as the exclusive bargaining repre-sentative of all employees in the bargaining unit described below concerningwages, rates of pay, hours of employment, and other conditions of employment,and, if an understanding is reached, embody it in a signed agreement.Thebargaining unit is:All employees of Air Control Products of St. Petersburg, Inc., in itsSt.Petersburg, Florida, plant, includinginstallers,formica workers, pro-duction employees, plant clerical employees, truckdrivers, and warehouse-men, excluding office clerical employees, salesmen, guards, and supervisorsas defined in the Act.WE WILL NOT refuse to bargain collectively as aforesaid, nor will we, in anylike or related manner, interfere with, restrain, or coerce our employees inthe exercise of their right to bargain collectively through the said Union orany other labor organization of their own choosing.AIR CONTROL PRODUCTS OF ST. PETERSBURG, INC,EmployerDated-------------------By----------- -- -------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, RossBuilding, 112 East Cass Street, Tampa 2, Florida, Telephone Number, 223-4623,if they have any question concerning this notice or compliance with its provisions.